 



EXHIBIT 10.31

Amendment, Extension and Waiver Agreement

     This Amendment, Extension and Waiver Agreement (“Amendment”) is entered
into as of July 12, 2005 between Regenmacher Holdings, Ltd. and Brillian
Corporation with respect to that certain Securities Purchase Agreement dated as
of April 18, 2005 (the “Agreement”). All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Agreement or
the applicable Transaction Document.

RECITALS

A. The Company intends to enter into and complete a transaction with Syntax
Groups Corporation (the “Syntax Merger”) which would constitute a Change in
Control Transaction pursuant to the existing Debenture, which such transaction
would constitute an Event of Default under the existing Debenture in the absence
of a waiver from Purchaser.

B. Purchaser is willing to grant such waiver for the Syntax Merger, and to
provide additional funding for the Company on the terms and conditions set forth
below; and the Company is willing to accept such additional financing on the
terms and conditions set forth below.

AGREEMENT

1. Purchaser agrees to purchase, and the Company agrees to sell, a new Debenture
identical to the existing Debenture except as to issue date, in the principal
amount of $2,075,000, due April 20, 2008, for a purchase price of $2,000,000. In
addition, the Company shall issue to Purchaser at Closing a Warrant to purchase
415,000 shares of Common Stock, otherwise identical to the Warrants being issued
to the purchasers of the Company’s convertible debentures in the aggregate
principal amount of up to $5,000,000 on the Closing Date (the “Convertible
Transaction”). In addition, Purchaser shall be entitled to deduct $10,000 from
the Purchase Price as reimbursement of its legal and due diligence expenses in
connection with this Amendment.

2. The new Debenture shall be secured by the Security Documents as a further
advance and/or extension pursuant to the Transaction Documents, and shall rank
pari passu with the existing Debenture with respect to payment, and priority
with respect to Collateral.

3. The Company hereby makes all representations and warranties which it made in
the Agreement as if made the date hereof, and confirms that the Company has
complied with all covenants of the Company to be complied with by it, in all
material respects, through the date hereof.

4. The Warrant issued pursuant to the Agreement shall be amended in the form
attached hereto as Exhibit A, which shall be identical to the original Warrant,
except that it shall be immediately exercisable and shall contain an overall
exercise limitation limiting its exercise, together with the Convertible
Transaction and the transaction completed by the

 



--------------------------------------------------------------------------------



 



Company on April 18, 2005, to 19.99% of the Company’s issued and outstanding
shares as of April 17, 2005.

5. Effective as of the Closing, Purchaser hereby forever waives its right to
declare an Event of Default under the existing Debenture and the new Debenture
solely as a result of the Change in Control resulting from the Company
completing the Syntax Merger and the Convertible Transaction. This waiver does
not extend to any subsequent transaction which would effect any further Change
in Control of the Company.

6. It shall be a condition of the Purchaser’s and of the Company’s obligations
hereunder that the Convertible Transaction shall have closed. It shall be a
further condition of the Purchaser’s obligations hereunder that the Purchaser
shall have caused a lien search to be conducted of the Company, which search
shall show the filing of no liens against any of the Company’s assets since
April 18, 2005 other than the lien filings of Purchaser.

7. Except as expressly set forth herein, the Transaction Documents, including,
without limitation, the Warrant issued to Purchaser in connection therewith, are
reaffirmed and shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment,
Extension and Waiver Agreement to be duly executed by their respective
authorized signatories as of the date first indicated above.

          BRILLIAN CORPORATION   Address for Notice:
 
       
By:
  /s/ Wayne Pratt   1600 N. Desert Drive
 
  Name: Wayne Pratt   Tempe, AZ 85281
 
  Title: VP & CFO    

Purchaser: Regenmacher Holdings Ltd.

         
By:
  /s/ Jonathan P. Knight    

Name of Authorized Signatory: Jonathan P. Knight

Title of Authorized Signatory: President of Siam Capital Management, Investment
Manager of Regenmacher Holdings Ltd.
Email Address of Purchaser: jonathan@siamus.com

Address for Notice of Purchaser:
605 Crescent Executive Drive, Suite 416
Lake Mary, FL 32746

 